Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an apparatus comprising: a first tubular member having a first diameter and configured to attach to a printed circuit board via a surface mount on the printed circuit board that includes one or more tabs which define one or more holes, wherein the first tubular member includes one or more outward-facing hook members configured to snap into the one or more holes defined by the one or more tabs; and a second tubular member having a second diameter different from the first diameter and configured to hold an environmental sensor for collecting data relating to an environment of the printed circuit board, wherein the second tubular member is vertically adjustable relative to the first tubular member in combination with all other elements in claim 1.

Regarding claims 2-11, 13-16 and 21, the claims are allowed as they further limit allowed claim 1.
Regarding claim 17, the prior art of record does not teach alone or in combination a method comprising: attaching, to an adjustable anchor, an environmental sensor for collecting via a surface mount on the printed circuit board that includes one or more tabs which define one or more holes, wherein the first tubular member includes one or more outward-facing hook members configured to snap into the one or more holes defined by the one or more tabs, and a second tubular member having a second diameter different from the first diameter and configured to hold the environmental sensor, wherein the second tubular member is vertically adjustable relative to the first tubular member; and attaching the adjustable anchor to the printed circuit board in combination with all other elements in claim 17.

Regarding claim 18, the claim is allowed as it further limit allowed claim 17.

Regarding claim 19, the prior art of record does not teach alone or in combination a system comprising: a printed circuit board; an environmental sensor configured to collect data relating to an environment of the printed circuit board; and an adjustable anchor including: a first tubular member having a first diameter and configured to attach to the printed circuit board via a surface mount on the printed circuit board that includes one or more tabs which define one or more holes, wherein the first tubular member includes one or more outward-facing hook members configured to snap into the one or more holes defined by the one or more tabs; and a second tubular member having a second diameter different from the first diameter and configured to hold the environmental sensor, wherein the second tubular member is vertically adjustable relative to the first tubular member in combination with all other elements in claim 19.

Regarding claim 20, the claim is allowed as it further limit allowed claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Warner et al. U.S. Patent 4,847,501 teaches an “Occupant Detector”. Ring 3 provides angular rather than vertical adjustment, and the overall design makes use of a spring 13, rather than a hook and hole adjustment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866